                                          Case 4:20-cv-00232-YGR Document 28 Filed 06/26/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOHN D. KELLER,                                     Case No. 4:20-cv-00232-YGR
                                                        Plaintiff,
                                   7
                                                                                             ORDER DISMISSING CASE WITH PREJUDICE
                                                 v.
                                   8
                                                                                             Re: Dkt. No. 27
                                   9     CAMELBAK PRODUCTS, LLC, ET AL.,
                                                        Defendants.
                                  10

                                  11

                                  12          The Court issued an order granting defendants’ motion to dismiss plaintiff’s first amended
Northern District of California
 United States District Court




                                  13   class action complaint. (Dkt. No. 27.) In the order, the Court stated that the it did “not believe

                                  14   that amendment to the complaint is possible,” but that, “in light of Keller’s request, leave to
                                       amend is GRANTED as long as such amendment can be made consistent with Rule 11.” (Id. at
                                  15
                                       4.) The Court provided that “[t]o the extent Keller decides to file a second amended complaint,
                                  16
                                       the same shall be filed no later than June 19, 2020.” (Id. at 4-5.) A “[f]ailure to do so will result
                                  17
                                       in a sua sponte dismissal with prejudice effective June 22, 2020.” (Id. at 5.) Plaintiff did not file a
                                  18
                                       second amended complaint with the Court in this action.
                                  19
                                              Accordingly, and in light of the Court’s prior order granting defendants’ motion to dismiss,
                                  20
                                       this matter is DISMISSED WITH PREJUDICE. The Clerk of the Court is directed to close this case.
                                  21
                                              IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: June 26, 2020
                                  24

                                  25                                                                     YVONNE GONZALEZ ROGERS
                                                                                                        UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
